Citation Nr: 1619847	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a heart murmur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was afforded a Travel Board hearing in May 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

In July 2015, this matter was last before the Board, at which time it was remanded for further development.

In July 2015, the Board also referred the issue of entitlement to service connection for hypertension, which was raised by the Veteran during his March 2015 Board hearing, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the Appeals Management Center (AMC) inserted an "Inferred Issue/Non-AMC Issues" memorandum in the file, no action appears to have been taken on this claim.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

The Veteran's heart murmur is not productive of a disability for which service connection may be granted.


CONCLUSION OF LAW

Heart murmur was not incurred in or aggravated by active service, nor may a heart disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in January 2008. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The VLJ particularly suggested that evidence relating to a heart murmur as disability would assist in substantiating the claim.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

VA has obtained the Veteran's VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, obtained a medical opinion as to the etiology of the claimed disability, and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran's claims file has been rebuilt, and some of the service records have been lost.  VA has requested service records from the appropriate Service Department, but has received a negative response.  VA notified the Veteran of this, and he has provided VA some service treatment records.  A fair amount of service records are of record.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).
A Veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  That presumption can be rebutted by clear and unmistakable evidence that a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein. VA's General Counsel, however, has held that service connection can be granted for congenital abnormalities which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexist claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition].

Where a Veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and endocarditis or myocarditis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for heart murmur.  He claims that he incurred or aggravated a heart murmur in service.  At entrance, clinical examination of the heart and vascular system was normal.  See May 1967 report of medical examination.  

A service record dated in January 1968 reflects an impression of heart murmur.  A March 1968 service record reflect similar complaints, and that the Veteran was aware of the beating of his heart.  An anxiety reaction was assessed at this time.  

A June 1968 operative report relating to a hernia, reflects a grade I systolic murmur, while a May 1971 report of medical examination reflects assessment of grade I/VI functional systolic murmur at base.  Subsequent reports of examination, however, reflect normal clinical evaluation of the heart.  

Post-service, an October 1987 report of VA examination reflects an impression of a grade I/VI systolic murmur.  Heart murmur, mild, asymptomatic, was assessed at this time.  

Also of record is a November 2008 VA ECG report.  That report documents a normal sinus rhythm and normal ECG.  

In December 2009, the Veteran testified before a DRO.  He related treatment for hypertension, but denied any having had any treatment for his heart murmur following service.  

In July 2011, the Veteran received a VA respiratory examination, related to chronic cough.  Examination showed a regular heart rate and rhythm, without murmurs, rubs or gallops.   

In May 2015, the Veteran testified before the Board.  He outlined that he was first assessed as having a heart murmur in service.  He believed that he had hypertension related to the assessment.  That matter is addressed above and is, once again, referred for appropriate action.  

Following the Board's remand, the Veteran was afforded a VA examination in July 2015.  The report documents that the examiner reviewed the pertinent evidence, noting that the Veteran was assessed with a heart murmur in service in 1968.  The examiner assessed "systolic murmur" most likely due to mild to moderate tricuspid regurgitation, "which is a normal variant."  There was no history of ischemic heart disease, heart attack, congestive heart failure, or arrhythmia, although the murmur of the tricuspid valve was noted.  There was no history of infectious heart disease, pericardial adhesions, surgical procedure or hospitalization.  Diagnostic testing was normal, but for non-specific ST abnormality.  The Veteran denied experiencing any symptoms attributable to a cardiac disability with any level of activity.  

In terms of etiology, the examiner remarked that the heart murmur may be congenital in origin, but is considered a normal variant and not a cardiac disability.  The examiner found no additional disability from the heart murmur, including prior to, during and after service.  Otherwise, there was also no heart disability present.  

In light of the evidence, the Board must conclude that service connection for a heart murmur is not warranted.  The Board acknowledges that the July 2015 examiner did not address whether 	the heart murmur clearly and unmistakably pre-existed service, etc.  Nevertheless, the examination report, as well as the remaining evidence of record, including the service treatment records documenting an asymptomatic heart murmur, clearly show that the heart murmur has resulted in no disability.  The examiner explained that the assessment of heart murmur in this case was a normal variant, as opposed to an abnormality productive of disability.  The Veteran's heart murmur is solely a laboratory finding demonstrated by examinations such as an echocardiograph and, therefore, it is not in and of itself, a disability.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As such, the Veteran's claim of entitlement to service connection for heart murmur must be denied.  Gilbert, supra. 


ORDER

Entitlement to service connection for a heart murmur is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


